 Case: 2:17-cr-00164-EAS Doc #: 1163 Filed: 01/06/21 Page: 1 of 2 PAGEID #: 4824




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                       Case No. 2:17-CR-164(17)
                       Plaintiff,                      JUDGE EDMUND A. SARGUS, JR.

       v.


JUAN PABLO FLORES CASTRO,
a/k/a Juan Pablo Guerra-Flores
a/k/a Duende,
                    Defendant.



                                     OPINION AND ORDER

       The United States moves to join Case No. 2:20-cr-201 (false-statements case) with Case

No. 2:17-cr-164 (racketeering case) for the upcoming trial against Defendant Juan Flores-Castro

(a/k/a Duende). (ECF No. 1156.) Although Mr. Flores-Castro’s defense counsel initially objected

to the joinder of both cases during a telephonic status conference held on Tuesday, December 15,

2020, counsel for the Government subsequently conferred with his attorneys, who stated that they

have since withdrawn that objection. Accordingly, this motion to join both cases for trial is

unopposed. For the reasons set forth below, the Court GRANTS the Government’s unopposed

motion. (ECF No. 1156.)

                                                  I.

       Federal Rule of Criminal Procedure 13 permits the joinder of separate cases “as though

brought in a single indictment” where “all offenses and all defendants could have been joined in

a single indictment.” Fed. R. Crim. P. 13.
 Case: 2:17-cr-00164-EAS Doc #: 1163 Filed: 01/06/21 Page: 2 of 2 PAGEID #: 4825




                                                II.

       The Rule 13 criteria are satisfied here because the three charges from the false-statements

case relate directly to the charges in the racketeering case. The false-statements indictment

alleges that Mr. Flores-Castro made materially false representations about the murder of

Salvador Martinez-Diaz to thwart investigators. (False-Statements Case, ECF No. 3). That

murder, in turn, is one of the overt acts taken in furtherance of the conspiracy from the

racketeering case (Count 1) and is the subject of two stand-alone murder counts (Counts 4-5).

(Racketeering Case, ECF No. 179). The evidence needed to prove that Mr. Flores-Castro’s

statements were false will be the same evidence needed to prove the Martinez-Diaz murder.

       For these reasons, joinder of both cases for trial is appropriate and preferable. See United

States v. Qaoud, 777 F.2d 1105, 1118 (6th Cir. 1985) (“[Defendant’s] alleged false declaration

pertained to the RICO conspiracy and its concealment, and much of the evidence was applicable

to both charges.”); see also, e.g., United States v. Montgomery, 358 F. App’x 622, 627-28 (6th

Cir. 2009) (holding that joinder of cases was appropriate where second case involved witness-

tampering charges related to a cover-up of drug-trafficking charges alleged in first case).

                                                III.

       For the reasons stated above, the Court GRANTS the Government’s Motion to Join

Cases for Trial. (ECF No. 1156.)

       IT IS SO ORDERED.




1/6/2021                                      s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                 2
